ORDER

PER CURIAM.
Ray Jackson (“Jackson”) appeals the trial court’s denial of his motion for judgment of acquittal at the close of all evidence on *684Counts I, II, and V, statutory rape, statutory sodomy and felonious restraint, respectively. Jackson contends the trial court erred when it (1) found there was sufficient evidence that Jackson’s penis penetrated his victim’s sex organs; (2) found there was sufficient evidence to support a jury instruction that Jackson sodomized his victim by inserting his fingers in her genitals; and (3) found there was sufficient evidence that Jackson was the individual who restrained another victim in that his victim’s out-of-court identification was rehable. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).